       Case 1:17-cv-00114-TJK Document 73 Filed 02/08/19 Page 1 of 7




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

KELLI D. HAKE et al.,

                              Plaintiff,                     Case No. l 7-cv-114 (TJK)

               -against-

BANK MARKAZI JOMHOURI ISLAMI
IRAN, et al.

                              Defendants.



                           PROTECTIVE AGREEME T AND ORDER

       IT IS HEREBY STIPULATED AND AGREED by and among Plaintiffs Kelli D, Hake

et al. ("Plaintiffs"), on the one hand, and non-party Intesa Sanpaolo S.p.A. (the "Bank"), on the

other hand, by and through their respective undersigned counsel, as follows:

       1.      This Protective Agreement and Order applies to "Confidential Information," as

defined below, that the Bank produces or otherwise discloses to Plaintiffs in response to a non­

party subpoena that Plaintiffs have served on the Bank in the Hake action (the "Subpoena").

       2.      The term "Confidential Information" as used in this Agreement means any record,

spreadsheet or other document produced by the Bank in response to the Subpoena that the Bank

designates or labels as "Confidential," including any information recorded or contained within

such documents.     For the avoidance of doubt, "Confidential Information" as used in this

Agreement shall not include info1mation derived exclusively from any public source or through

discovery in another matter that is not subject to a protective order or confidentiality agreement,

regardless of whether such information is duplicative of the infonnation contained in the

documents produced by the Bank.
        Case 1:17-cv-00114-TJK Document 73 Filed 02/08/19 Page 2 of 7




         3.        Plaintiffs shall have this Protective Agreement and Order entered by the Court in

the Hake action before the Bank's Confidential Information is produced to Plaintiffs in response

to the Subpoena.

         4.       Neither Plaintiffs nor their counsel shall use the Bank's Confidential Information

for any purpose other than to pursue Plaintiffs' claims against, or enforce their judgment against,

the defendant or defendants in the Hake action, except as provided in�5 below. Neither Plaintiffs

nor their counsel may disclose the Bank's Confidential Information in the litigations entitled Gill

v. Islamic Republic of/ran, No. 15-cv-02272 (RBW), pending in the United States District Couii

for the District of Columbia, Freeman et al. v. HSBC Holdings PLC et al., No. 14-CV-6601

(DLI)(CLP), pending in the United States District Court for the Eastern District of New York, and

· 0 'Sullivan et al. v. Deutsche Bank AG et al., 17 Civ. 8709 (LTS)(GWG),[ll pending in the United

States District Court for the Southern District of New York, or in any other proceeding, except as

provided in�5 below.

         5.       Plaintiffs may use or disclose the Bank's Confidential Information in any

proceeding other than Hake (including in Freeman or any other proceeding) only (a) if the

Confidential Information is disclosed to Plaintiffs by a source other than the Bank without

violating this Agreement and Order, and disclosure by Plaintiffs would not violate any other

confidentiality obligation or (b) with the Bank's consent or, if such consent is withheld, pursuant

to a court order granting a motion for relief from this Agreement and Order or otherwise permitting

or ordering disclosure of the Confidential Information. Any motion filed by Plaintiffs pursuant to

this subparagraph (b) shall be made on notice to the Bank and filed in the Southern or Eastern

District of New York pursuant to� 14 below. This agreement is without prejudice to Plaintiffs'


111 Neither Plaintiffs nor their counsel are connected to or affiliated with the O'Sullivan et al. v. Deutsche Bank
plaintiffs or counsel.
        Case 1:17-cv-00114-TJK Document 73 Filed 02/08/19 Page 3 of 7




right to request these documents from the Bank in another action by subpoena or other discovery

device. Notwithstanding anything else to the contrary, the Bank does not waive any obj.ections it

may seek to make to any future document requests or subpoenas.

        6.      Confidential Information may be used in connection with discovery proceedings in

the Hake action and as evidence in any application, motion, hearing, trial or other proceeding in

that action.

        7.      Once Confidential Information is produced by the Bank to Plaintiffs, it may be

disclosed, summarized or otherwise communicated, in whole or in paii, only to the following

persons, who may make use of such information only in connection with the Hake action:

                a. Counsel who represent parties in the Hake action, and employees and
                   agents of such counsel who assist them in the preparation for or conduct
                   of the proceedings in that action;

                b. Experts or consultants assisting counsel for the parties in the Hake
                   action, but only after any such experts or consultants have signed· the
                   agreement, annexed as Exhibit A, to be bound by this Protective
                   Agreement and Order, as set forth in �8 below;

                c. Potential or anticipated witnesses, and their counsel, in the Hake action,
                   but only after any such witnesses have signed the agreement, annexed
                   as Exhibit A, to be bound by this Protective Agreement and Order, as
                   set forth in �8 below;

               d. The courts in the Hake action;

               e. Court reporters employed in connection with the Hake action; and

               f. Any person who may be examined as a witness at trial in the Hake action
                  concerning any Confidential Information.

       8.      Before counsel may show or disclose Confidential Information to any witness,

expert or consultant, except at trial, that witness, expe1i or consultant shall be provided with a copy

of this Protective Agreement and Order and must s1gn the agreement, annexed as Exhibit A, to be
      Case 1:17-cv-00114-TJK Document 73 Filed 02/08/19 Page 4 of 7




bound by Protective Agreement and Order. Any disclosure of Confidential Information to

witnesses, experts or consultants must be useful or necessary, in the opinion of counsel, for the

conduct of the proceedings in the Hake action.

        9.     The inadvertent disclosure by. the Bank of information subject to a claim of

attorney-client privilege, attorney work-product or similar ground on which disclosure of such

information should not have been made, shall not be construed as a waiver of such claim. Nor

shall this Protective Agreement and Order be construed as requiring the Bank 1 or any branch or

subsidiary thereof, to commit any act that would violate any domestic, federal, state or local law,

or any law of a foreign jurisdiction. The inadvertent disclosure in violation of any such law shall

not be considered a waiver thereof.

        l 0.   Plaintiffs and the Bank further recognize that the obligations embodied herein shall

apply only to the Confidential Information produced by the Bank, and shall not apply to

information derived exclusively from other sources, including information already in the public

domain, or information already known to counsel of the Plaintiffs or Plaintiffs, consultants or

experts, or information obtained from a third paiiy not under any obligation of confidentiality to

the Bank regarding the information. If Plaintiffs believe any Confidential Information produced

by the Bank should no longer be designated as "Confidential" in light of such information,

Plaintiffs may request that the Bank withdraw its "Confidential" designation. In the event of an

impasse, Plaintiffs may challenge the "Confidential" designation in a motion on notice to the Bartle

Such motion shall be filed in the Southern District of New York pursuant to 114 below.

       11.     Any Confidential Information filed or otherwise submitted in any court proceeding

in the Hake action shall be filed under seal unless the Bank expressly waives that requirement in

writing._ Absent such a waiver, any person filing, submitting or otherwise using Confidential
          Case 1:17-cv-00114-TJK Document 73 Filed 02/08/19 Page 5 of 7




Information in any proceeding in Hake shall make a reasonable effort to prevent the Confidential

Information: from becoming pmi of the public record, including but not limited to seeking an order

permanently excluding any Confidential Information used in the proceeding from the public

record.

          12.   The obligations under this Protective Agreement and Order shall �urv1ve the

termination of the Hake action and shall continue to bind Plaintiffs, the Bank and any persons to

whom Confidential Information is disclosed pursuant to this Protective Agreement and Order.

          13.   This Protective Agreement and Order may be signed by counsel in counterparts,

which shall have the same force and effect as if all signatures appeared on one document. Email

or facsimile copies of signatures shall also have the same force and effect as original signatures.

          14.   This Protective Agreement and Order shall be governed by, and construed in

accordance with, the law of the State of New York. Any action or proceeding related in any way

to this Protective Agreement and Order shall be brought in and resolved by the United States

District Courts for the Southern or the Eastern District of New York.           The parties hereby

inevocably and unconditionally waive trial by jury in any such action or proceeding or the right

to contest personal jurisdiction or venue in the Southern or Eastern District of New York.
       Case 1:17-cv-00114-TJK Document 73 Filed 02/08/19 Page 6 of 7



Dated: January25. 2019

OSEN LLC                                 DAV!S POLK & WARDWELL LLP


       (, ·ranJ FiHtti
                                         B>•: �
                                                Gina ·ora
                                                            ux       A--_
2 University Plaza, Suite 402            450 Lexington Ave.
Hackensac� NJ                            New York. NY lOOJ7
( 0 l} 265-6400                          (212) 450--4 l 32
gfilitti �osenlaw.com                    gina.cora@davispolk.com
Attorneysfi,r Haire Plailll{ s           Attorneys for Intesa anpaolo S.p.A..
               Case 1:17-cv-00114-TJK Document 73 Filed 02/08/19 Page 7 of 7




                       EXHIBIT A TO PROTECTIVE AGREEMENT AND ORDER


            AGREEMENT TO BE BOUND BY PROTECTIVE AGREEMENT AND ORDER


               I, _____________                          ___ , under penalty of perjury under the
        laws of the United States of America state as follows.
               My residence address is: _ _ _ _ _ _ _ _______________


               My current employer is: ___________________ _ __


               My business address is: ____________                         __ _ _ ______


               My business telephone is: ___________________ _ _ _
                                                                 _
                I have read and understand in its entirety the Protective Agreement and Order that was
        issued by the United States District Court for the District of Columbia in the case of Hake et al.
        v. Islamic Republic ofIran, Case No. 17-cv-114 (TJK).

                I agree to comply with and to be bound by all the ten11S of this Protective Agreement and
        Order, and I understand and acknowledge that failure to so comply could expose me to sanctions
        and punishment in the nature of contempt of court, money damages, interim or final injunctive
        relief and/or such other relief that the Court deems appropriate. I solemnly promise that I will
        not disclose in any manner any information or item that is subject to this Protective Agreement
        and Order to any person or entity except in strict compliance with its provisions.

        Date: - - - - -
                      -



        City and State (or Country) where sworn and signed: ______________

        Printed name: --- - - - - -
                                  -

        Signature:__      _______




- ------ --
